 

Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Seth
Kalvert (“Executive”) and TripAdvisor LLC, a Delaware limited liability company
(the “Company”), and is effective as of March 31, 2014 (the “Effective Date”).

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

1A.         EMPLOYMENT. The Company agrees to employ Executive as Senior Vice
President, General Counsel and Secretary of the Company and Executive accepts
and agrees to such employment. During Executive’s employment with the Company,
Executive shall perform all services and acts necessary or advisable to fulfill
the duties and responsibilities as are commensurate and consistent with
Executive’s position and shall render such services on the terms set forth
herein. During Executive’s employment with the Company, Executive shall report
directly to the Chief Executive Officer of the Company or such other person(s)
as from time to time may be designated by the Company (hereinafter referred to
as the “Reporting Officer”).  Executive shall have such powers and duties with
respect to the Company as may reasonably be assigned to Executive by the
Reporting Officer, to the extent consistent with Executive’s position and
status. Executive agrees to devote substantially all of Executive’s working
time, attention and efforts to the Company and shall perform the duties of
Executive’s position in accordance with the Company’s policies as in effect from
time to time. Executive’s principal place of employment shall be the Company’s
offices located in Newton, Massachusetts and at such time, any successor
headquarters, including in Needham, Massachusetts.

2A.         TERM OF AGREEMENT. The term (the “Term”) of this Agreement shall
commence on the Effective Date and shall continue through the second anniversary
of the Effective Date, unless sooner terminated in accordance with the
provisions of Section 1 of the Standard Terms and Conditions attached hereto.

3A.         COMPENSATION.

(a)         BASE SALARY. During the Term, the Company shall pay Executive an
annual base salary of $385,000 (the “Base Salary”), payable in equal biweekly
installments or in accordance with the Company’s payroll practice as in effect
from time to time. For all purposes under this Agreement, the term “Base Salary”
shall refer to Base Salary as in effect from time to time.  Executive’s Base
Salary shall be reviewed at least annually by the Compensation Committee of the
Board (the “Compensation Committee”) and may be increased but not decreased.

(b)         ANNUAL BONUS. During the Term, Executive shall be eligible to
receive annual bonuses, as determined by, and at the sole discretion of, the
Compensation Committee, with an annual target bonus equal to 50% of Base Salary,
with amounts, if any, for any partial year payable on a pro rata basis. Any such
annual bonus shall be paid not later than March 15 of the calendar year
immediately following the calendar year with respect to which such annual bonus
relates (unless Executive has elected to defer receipt of such bonus pursuant to
an arrangement that meets the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)).  If Executive is expected to be
a “covered employee” in any given year for purposes of Section 162(m) of the
Code, the annual bonus will be determined by the Compensation Committee in its
sole discretion, and will be based on such criteria (i) as are approved in
advance by such Compensation Committee and (ii) that are designed in a manner
such that the annual bonus will be treated as “qualified performance-based
compensation” within the meaning of Section 162(m).

(c)         BENEFITS. During the Term, from the Effective Date through the date
of termination of Executive’s employment with the Company for any reason,
Executive shall be entitled to participate in any welfare, health and life
insurance and pension benefit and incentive programs as may be adopted from time
to time by the Company on the same basis as that provided to senior executives
of the Company generally. Without limiting the generality of the foregoing,
Executive shall be entitled to the following benefits:

(i)         Reimbursement for Business Expenses. During the Term, the Company
shall reimburse Executive for all reasonable and necessary expenses incurred by
Executive in performing Executive’s duties for the Company, on the same basis as
senior executives of the Company generally and in accordance with the Company’s
policies as in effect from time to time.

 

 

 

 

--------------------------------------------------------------------------------

 

(ii)         Vacation. During the Term, Executive shall be entitled to annual
paid vacation in accordance with the plans, policies, programs and practices of
the Company applicable to senior executives of the Company generally.

4A.         NOTICES.  All notices and other communications under this Agreement
shall be in writing and shall be given by first-class mail, certified or
registered with return receipt requested, by reputable overnight courier service
(charges prepaid) or hand delivery acknowledged in writing by the recipient
personally, and shall be deemed to have been duly given three days after mailing
or immediately upon duly acknowledged hand delivery to the respective persons
named below:

 

If to the Company:

    

141 Needham Street

 

    

Newton, MA 02464

 

    

Attention: Chief Executive Officer

 

 

If to Executive:

    

At the most recent address on record at the Company for Executive.

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

5A.         GOVERNING LAW; JURISDICTION. This Agreement and the legal relations
thus created between the parties hereto shall be governed by and construed under
and in accordance with the internal laws of the Commonwealth of Massachusetts
without reference to the principles of conflicts of laws. Any and all disputes
between the parties which may arise pursuant to this Agreement will be heard and
determined before an appropriate federal court in Massachusetts, or, if not
maintainable therein, then in an appropriate Massachusetts state court. The
parties acknowledge that such courts have jurisdiction to interpret and enforce
the provisions of this Agreement, and the parties consent to, and waive any and
all objections that they may have as to, personal jurisdiction and/or venue in
such courts.

6A.         COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. Executive and the Company
expressly understand and acknowledge that the Standard Terms and Conditions
attached hereto are incorporated herein by reference, deemed a part of this
Agreement and are binding and enforceable provisions of this Agreement.
References to “this Agreement” or the use of the term “hereof” shall refer to
this Agreement and the Standard Terms and Conditions attached hereto, taken as a
whole.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement.

 

TRIPADVISOR LLC

 

By:

 

/s/ Stephen Kaufer

Title:

 

CEO and President

 

/s/ Seth Kalvert

Seth Kalvert

 

 

 

 

2

--------------------------------------------------------------------------------

 

STANDARD TERMS AND CONDITIONS

1.         TERMINATION OF EXECUTIVE’S EMPLOYMENT.

(a)         DEATH.  Upon termination of Executive’s employment prior to the
expiration of the Term by reason of Executive’s death, the Company shall pay the
duly appointed representative of the Executive’s estate, within 30 days of
Executive’s death in a lump sum in cash, (i) Executive’s Base Salary from the
date of Executive’s death through the end of the month in which Executive’s
death occurs and (ii) any Accrued Obligations (as defined in Section 1(f)
below).  

(b)         DISABILITY.  If, as a result of Executive’s incapacity due to
physical or mental illness (“Disability”), Executive shall have been absent from
the full-time performance of Executive’s duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Executive by the Company (in accordance with Section 4A of the Employment
Agreement), Executive shall not have returned to the full-time performance of
Executive’s duties, Executive’s employment under this Agreement may be
terminated by the Company for Disability. During any period prior to such
termination during which Executive is absent from the full-time performance of
Executive’s duties with the Company due to Disability, the Company shall
continue to pay Executive’s Base Salary at the rate in effect at the
commencement of such period of Disability, offset by any amounts payable during
such period to Executive under any disability insurance plan or policy provided
by the Company. Upon termination of Executive’s employment due to Disability,
the Company shall pay Executive within 30 days of such termination
(i) Executive’s Base Salary through the end of the month in which Executive’s
termination of employment for Disability occurs in equal biweekly installments,
offset by any amounts payable to Executive under any disability insurance plan
or policy provided by the Company; and (ii) any Accrued Obligations in a lump
sum in cash.  

(c)         TERMINATION FOR CAUSE; RESIGNATION WITHOUT GOOD REASON. The Company
may terminate Executive’s employment under this Agreement with or without Cause
at any time and Executive may resign under this Agreement with or without Good
Reason at any time. As used herein, “Cause” shall mean: (i) the plea of guilty
or nolo contendere to, or conviction for, a felony offense by Executive;
provided, however, that after indictment, the Company may suspend Executive from
the rendition of services, but without limiting or modifying in any other way
the Company’s obligations under this Agreement; (ii) a material breach by
Executive of a fiduciary duty owed to TripAdvisor, Inc., the parent company of
the Company (“TripAdvisor”), the Company or any of its subsidiaries; (iii) a
material breach by Executive of any of the covenants made by Executive in
Section 2 hereof; (iv) the willful or gross neglect by Executive of the material
duties required by this Agreement; or (v) a knowing and material violation by
Executive of any TripAdvisor or Company policy pertaining to ethics, legal
compliance, wrongdoing or conflicts of interest that, in the case of the conduct
described in clauses (iv) or (v) above, if curable, is not cured by Executive
within 30 days after Executive is provided with written notice thereof. Upon
Executive’s (A) termination of employment by the Company for Cause prior to the
expiration of the Term or (B) resignation without Good Reason prior to the
expiration of the Term, this Agreement shall terminate without further
obligation by the Company, except for (i) the payment of any Accrued Obligations
in a lump sum in cash within 30 days of such termination and (ii) the taking of
all proper action required to be taken with respect to the Equity Awards vested
as of the date of such termination.

(d)         TERMINATION BY THE COMPANY WITHOUT CAUSE OR RESIGNATION BY EXECUTIVE
FOR GOOD REASON. Upon termination of Executive’s employment prior to the
expiration of the Term by the Company without Cause (other than for death or
Disability) or by Executive for Good Reason (as defined below), then:

(i)         the Company shall continue to pay Executive the Base Salary through
the longer of (x) the end of the Term over the course of the then remaining
Term, and (y) 12 months following such termination date (such period, the
“Salary Continuation Period” and such payments, the “Cash Severance Payments” in
either case) payable in equal biweekly installments and the Company shall pay in
cash to Executive (within 10 business days of each applicable monthly period)
for each month between the date of termination and the end of the Salary
Continuation Period an amount equal to the premiums charged by the Company to
maintain COBRA benefits continuation coverage for Executive and Executive’s
eligible dependents to the extent such coverage is then in place;

(ii)         the Company shall pay Executive within 30 days of the date of such
termination in a lump sum in cash any Accrued Obligations;

(iii)         the Company will consider in good faith the payment of a annual
bonus on a pro rata basis for the year in which the Termination of Employment
occurs, any such payment to be paid (if at all) based on actual performance
during the year in which termination has occurred and based on the number of
days of employment during such year relative to 365 days (payable in a lump sum
at the time such annual bonus would otherwise have been paid);

3

--------------------------------------------------------------------------------

 

(iv)         any compensation awards of Executive based on, or in the form of,
TripAdvisor equity (e.g. restricted stock, restricted stock units, stock options
or similar instruments) (“Equity Awards”) that are outstanding and unvested at
the time of such termination but which would, but for a termination of
employment, have vested during the 12 months following such termination (such
period, the “Equity Acceleration Period”) shall vest (and, with respect to
awards other than stock options and stock appreciation rights, settle) as of the
date of such termination of employment; provided that any outstanding Equity
Award with a vesting schedule that would, but for a termination of employment,
have resulted in a smaller percentage (or none) of the Equity Award being vested
through the end of such Equity Acceleration Period than if it vested annually
pro rata over its vesting period shall, for purposes of this provision, be
treated as though it vested annually pro rata over its vesting period (e.g., if
100 restricted stock units (“RSUs”) were granted 2.7 years prior to the date of
the termination and vested pro rata on each of the first five anniversaries of
the grant date and 100 RSUs were granted 1.7 years prior to the date of
termination and vested 100% on the fifth anniversary of the grant date, then on
the date of termination 20 RSUs from the first award and 40 RSUs from the second
award would vest and settle); provided further that any amount that would vest
under this provision but for the fact that outstanding performance conditions
have not been satisfied shall vest (and, with respect to awards other than stock
options and stock appreciation rights, settle) only if, and at such point as,
such performance conditions are satisfied; and provided further that if any
Equity Awards made subsequent to the Effective Date of this Agreement specifies
a more favorable post-termination vesting schedule for such equity, the terms of
the award agreement for such Equity Award shall govern; and

(v)         any then vested options of Executive (including options vesting as a
result of (iv) above) to purchase TripAdvisor equity, shall remain exercisable
through the date that is 18 months following the date of such termination or, if
earlier, through the scheduled expiration date of such options.

The expiration of the Term shall not give rise to any payment to Executive or
acceleration obligation under this Section 1(d). The payment to Executive of the
severance pay or benefits described in Section 1(d) (other than any Accrued
Obligations) is contingent upon Executive signing and not revoking a separation
and release of the Company and its affiliates in a form substantially similar to
that used for senior executives of the Company (the “Release”), and Executive’s
compliance with the restrictive covenants set forth in Section 2 (other than any
non-compliance that is immaterial, does not result in harm to the Company or its
affiliates, and, if curable, is cured by Executive promptly after receipt of
notice thereof given by the Company). The Release shall be delivered by the
Company to the Executive within ten (10) days following Executive’s employment
termination date and must become effective no later than sixty (60) days
following Executive’s employment termination date or such earlier date required
by the Release (such deadline, the “Release Deadline”). If the Release does not
become effective by the Release Deadline, Executive will forfeit any rights to
severance. In no event will severance payments or benefits (other than any
Accrued Obligations) be paid or provided until the Release becomes effective and
irrevocable but in no event shall Executive forfeit Equity Awards that had
vested through the date of expiration of the Term other than the Equity Awards
for which the vesting was accelerated pursuant to Section 1 of these terms and
conditions.  Upon the Release becoming effective and irrevocable, any payments
delayed from the date Executive terminates employment through the effective date
of the Release will be payable in a lump sum without interest as soon as
administratively practicable after the Release Deadline and all other amounts
will be payable in accordance with the payment schedule applicable to each
payment or benefit. In the event the termination occurs at a time during the
calendar year where the Release could become effective in the calendar year
following the calendar year in which Executive’s termination occurs, then any
severance payments or benefits that would be considered Deferred Payments (as
defined below) will commence to be paid on the first payroll date to occur
during the calendar year following the calendar year in which such termination
occurs, or, if later, the Release Deadline.  Executive acknowledges and agrees
that the Company’s payment of severance pay and benefits (except Accrued
Obligations) constitutes good and valuable consideration for such Release.

As used herein, “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent: (A) the Company’s material breach of
any material provision of this Agreement, (B) the material reduction in
Executive’s title, duties, reporting responsibilities or level of
responsibilities as Senior Vice President and General Counsel of the Company,
(C) the material reduction in Executive’s Base Salary or Executive’s total
annual compensation opportunity, or (D) the relocation of Executive’s principal
place of employment more than 20 miles outside the Boston metropolitan area,
provided that in no event shall Executive’s resignation be for “Good Reason”
unless (x) an event or circumstance set forth in clauses (A) through (D) shall
have occurred and Executive provides the Company with written notice thereof
within 30 days after Executive has knowledge of the occurrence or existence of
such event or circumstance, which notice specifically identifies the event or
circumstance that Executive believes constitutes Good Reason, (y) the Company
fails to correct the circumstance or event so identified within 30 days after
receipt of such notice, and (z) Executive resigns within 90 days after the date
of delivery of the notice referred to in clause (x) above.

(e)         OFFSET. If Executive obtains other employment during the Salary
Continuation Period, any payments (other than Accrued Obligations) to be made to
Executive under Section 1(d) after the date such employment is secured shall be
offset by the amount of any cash compensation earned by Executive from such
employment during the Salary Continuation Period. For purposes of this
Section 1(e), Executive shall have an obligation to inform the Company regarding
Executive’s employment status following termination and during the Salary
Continuation Period, but shall have no affirmative duty to seek alternate
employment.

4

--------------------------------------------------------------------------------

 

(f)         ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued and
earned but unpaid Base Salary through the date of death or termination of
employment for any reason, as the case may be; (ii) any compensation previously
earned but deferred by Executive (together with any interest or earnings
thereon) that has not yet been paid and that is not otherwise paid at a later
date pursuant to any deferred compensation arrangement of the Company to which
Executive is a party, if any (provided, that any election made by Executive
pursuant to any deferred compensation arrangement that is subject to
Section 409A regarding the schedule for payment of such deferred compensation
shall prevail over this Section 1(f) to the extent inconsistent herewith); and
(iii) other than in the event of Executive’s resignation without Good Reason or
termination by the Company for Cause (except as required by applicable law), any
portion of Executive’s accrued but unpaid vacation pay through the date of death
or termination of employment.

(g)         OTHER BENEFITS. Upon any termination of Executive’s employment prior
to the expiration of the Term, Executive shall remain entitled to receive any
vested benefits or amounts that Executive is otherwise entitled to receive under
any plan, policy, practice or program of, or any other contract or agreement
with, the Company in accordance with the terms thereof (other than any such
plan, policy, practice or program of the Company that provides benefits in the
nature of severance or continuation pay).

(h)         SECTION 409A.  This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
including any regulations and guidance issued thereunder (“Section 409A”), to
the extent Section 409A is applicable to this Agreement. Notwithstanding any
other provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered by the Company in a manner consistent
with such intention and to avoid the pre-distribution inclusion in income of
amounts deferred under this Agreement and the imposition of any additional tax
or interest with respect thereto.  

Notwithstanding the preceding provisions of Section 1(d), in the event that
Executive is a “specified employee” (within the meaning of Section 409A) on the
date of termination of Executive’s employment with the Company and the Cash
Severance Payments payable within the first six months following such date (the
“Initial Payment Period”) exceed the amount referenced in Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A) (the “Limit”), then (1) any portion of the Cash
Severance Payments that is a “short-term deferral” within the meaning of Treas.
Regs. Section 1.409A-1(b)(4)(i) shall be paid at the times set forth in
Section 1(d) or (e), as applicable, (2) any portion of the Cash Severance
Payments (in addition to the amounts contemplated by the immediately preceding
clause (1)) that is payable during the Initial Payment Period that does not
exceed the Limit shall be paid at the times set forth in Section 1(d), as
applicable, (3) any portion of the Cash Severance Payments that exceeds the
Limit and is not a “short-term deferral” (“Deferred Payments) (and would have
been payable during the Initial Payment Period but for the Limit) shall be paid,
with Interest, on the first business day of the first calendar month that begins
after the six-month anniversary of Executive’s “separation from service” (within
the meaning of Section 409A) and (4) any portion of the Cash Severance Payments
that is payable after the Initial Payment Period shall be paid at the times set
forth in Section 1(d), as applicable. For purposes of this Agreement, “Interest”
shall mean interest at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, from the date on which payment would
otherwise have been made but for any required delay through the date of payment,
and each installment of Cash Severance Payment payable under Section 1(d) is
intended to constitute a separate payment for the purposes of Treas. Regs.
Section 1.409A-2(b)(2).

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by Executive during the
time periods set forth in this Agreement.  All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses).  Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

(i)         SECTION 280G.  Notwithstanding any other provisions of this
Agreement, or any other plan, arrangement or agreement to the contrary, if any
of the payments or benefits provided or to be provided by the Company or its
affiliates to Executive or for Executive’s benefit pursuant to the terms of this
Agreement or otherwise (“Covered Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Code and would, but for this Section
1(i) be subject to the excise tax imposed under Section 4999 of the Code (or any
successor provision thereto) or any similar tax imposed by state or local law or
any interest or penalties with respect to such taxes (collectively, the “Excise
Tax”), then the following shall apply:

(i)         If the Covered Payments, reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
payable by Executive on the amount of the Covered Payments which are in excess
of three times Executive’s “base amount” within the meaning of Section 280(G) of
the Code less one dollar (the “Threshold Amount”), are greater than or equal to
the Threshold Amount, Executive shall be entitled to the full benefits payable
under this Agreement.

5

--------------------------------------------------------------------------------

 

(ii)         If the Threshold Amount is less than (1) the Covered Payments, but
greater than (2) the Covered Payments reduced by the sum of (x) the Excise Tax
and (y) the total of the Federal, state, and local income and employment taxes
on the amount of the Covered Payments which are in excess of the Threshold
Amount, then the Covered Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Covered Payments shall not exceed the
Threshold Amount.  In such event, the Covered  Payments shall be reduced in the
following order:  (A) cash payments not subject to Section 409A; (B) cash
payments subject to Section 409A; (C) equity-based payments and acceleration;
and (D) non-cash forms of benefits.  To the extent any payment is to be made
over time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

The determination as to which of the alternative provisions of Section 1(j)
shall apply to Executive shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the date of termination, if applicable, or at such earlier time
as is reasonably requested by the Company or  Executive.  For purposes of
determining which of the alternative provisions of Section 1(j) shall apply,
Executive shall be deemed to pay Federal income taxes at the highest marginal
rate of Federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in the state and locality of
Executive’s residence on the date of termination, net of the maximum reduction
in Federal income taxes which could be obtained from deduction of such state and
local taxes.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.

2.         CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.

(a)         CONFIDENTIALITY. Executive acknowledges that while employed by the
Company Executive will occupy a position of trust and confidence. The Company
has provided and shall continue to provide Executive with Confidential
Information. Executive shall hold in a fiduciary capacity for benefit of the
Company and its subsidiaries and affiliates, and shall not, except as may be
required to perform Executive’s duties hereunder or as required by applicable
law, without limitation in time, communicate, divulge, disseminate, disclose to
others or otherwise use, whether directly or indirectly, any Confidential
Information. “Confidential Information” shall mean information about the Company
or any of its subsidiaries or affiliates, and their respective businesses,
employees, consultants, contractors, suppliers, clients and customers that is
not disclosed by the Company or any of its subsidiaries or affiliates for
financial reporting purposes and that was learned by Executive in the course of
employment by the Company or any of its subsidiaries or affiliates, including
(without limitation) any proprietary knowledge, trade secrets, data, formulae,
processes, methods, research, secret data, costs, names of users or purchasers
of their respective products or services, business methods, operating procedures
or programs or methods of promotion and sale, information relating to accounting
or tax strategies and data, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential Information. For purposes of this Section 2(a),
information shall not cease to be Confidential Information merely because it is
embraced by general disclosures for financial reporting purposes or because
individual features or combinations thereof are publicly available.
Notwithstanding the foregoing provisions, if Executive is required to disclose
any such confidential or proprietary information pursuant to applicable law or a
subpoena or court order, Executive shall promptly notify the Company in writing
of any such requirement so that the Company may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof. Executive shall reasonably cooperate with the Company to obtain such a
protective order or other remedy. If such order or other remedy is not obtained
prior to the time Executive is required to make the disclosure, or the Company
waives compliance with the provisions hereof, Executive shall disclose only that
portion of the confidential or proprietary information which he is advised by
counsel that he is legally required to so disclose. Executive acknowledges that
such Confidential Information is specialized, unique in nature and of great
value to the Company and its subsidiaries or affiliates, and that such
information gives the Company and its subsidiaries or affiliates a competitive
advantage. Executive agrees to deliver or return to the Company, at the
Company’s request at any time or upon termination or expiration of Executive’s
employment, all documents, computer tapes and disks, plans, initiatives,
strategies, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) created by or on behalf of the Company or
its subsidiaries or affiliates or prepared by Executive in the course of
Executive’s employment by the Company and its subsidiaries or affiliates. As
used in this Agreement, “subsidiaries” and “affiliates” shall mean any company
that directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Company.  The term control
(including the terms controlling, controlled by and under common control with)
means the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract, or otherwise.

(b)         NON-COMPETITION. In consideration of the Company’s promise to
disclose, and disclosure of, its Confidential Information and other good and
valuable consideration provided hereunder, the receipt and sufficiency of which
are hereby acknowledged by Executive, Executive hereby agrees and covenants that
from the date hereof and until the longer of (i) the last day of the Term and
(ii) a period of 12 months beyond Executive’s date of termination of employment
from the Company or any of its subsidiaries or affiliates for any reason,
including the expiration of the Term (the “Restricted Period”), Executive shall
not, directly or indirectly, engage in, assist or become associated with a
Competitive Activity. For purposes of this Section 2(b): (i) a

6

--------------------------------------------------------------------------------

 

“Competitive Activity” means, at the time of Executive’s termination, any
business or other endeavor in any jurisdiction of a kind being conducted by the
Company or any of its subsidiaries or affiliates (or demonstrably anticipated by
the Company or its subsidiaries or affiliates and, for avoidance of doubt, such
affiliates to exclude Expedia, Inc., Liberty Media Corporation or Liberty
Interactive Corporation or any of their respective subsidiaries), in any
jurisdiction as of the Effective Date or at any time thereafter; and
(ii) Executive shall be considered to have become “associated with a Competitive
Activity” if Executive becomes directly or indirectly involved as an owner,
principal, employee, officer, director, independent contractor, representative,
stockholder, financial backer, agent, partner, advisor, lender, or in any other
individual or representative capacity with any individual, partnership,
corporation or other organization that is engaged in a Competitive Activity.
Notwithstanding the foregoing, (i) Executive may make and retain investments
during the Restricted Period, for investment purposes only, in less than 5% of
the outstanding capital stock of any publicly-traded corporation engaged in a
Competitive Activity if stock of such corporation is either listed on a national
stock exchange or on the NASDAQ National Market System if Executive is not
otherwise affiliated with such corporation; (ii) Executive may serve as an
employee or partner (or otherwise invest or hold an ownership interest) in an
investment firm that has an ownership interest in a partnership, corporation or
other organization that is engaged in a Competitive Activity, provided that such
ownership interest does not constitute greater than 20% of such investment
firm’s total assets under management and Executive is not directly involved with
the provision of direction or management of such entity engaged in the
Competitive Activity, including the investment decisions thereof; and
(iii) Executive may serve as an employee of or partner (or otherwise hold an
ownership interest) in a consultancy or investment bank engaged in providing
advisory services to entities engaged in Competitive Activities, provided that
Executive is not directly involved in the provision of the advisory services to
such entities engaged in the Competitive Activity.  Notwithstanding the
foregoing, to the extent that, solely due to a change in scope of the business
of the Company or any of its subsidiaries or affiliates (e.g., by virtue of an
acquisition or strategic change), Executive has become “associated with a
Competitive Activity” (i.e., for purposes of clarity, Executive’s activity prior
to such change in scope was permissible under this Section 2(b)), then Executive
shall have a reasonable period of time, not to exceed 12 months, to cure such
association with a Competitive Activity, including by resignation (if personal
services), liquidation or unwinding (if investment-related) or eliminating any
activity or involvement with such entity engaged in the Competitive Activity, in
all cases on such terms as are reasonably acceptable to the Company.  

(c)         NON-SOLICITATION OF EMPLOYEES. Executive recognizes that he or she
will possess Confidential Information about other employees, officers,
directors, agents, consultants and independent contractors of the Company and
its subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates.
Executive recognizes that the information he or she will possess about these
employees, officers, directors, agents, consultants and independent contractors
is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Executive because of
Executive’s business position with the Company. Executive agrees (i) that,
during the Restricted Period, Executive will not, directly or indirectly, hire
or solicit or recruit the employment or services of (i.e., whether as an
employee, officer, director, agent, consultant or independent contractor), or
encourage to change such person’s relationship with the Company or any of its
subsidiaries or affiliates, any employee, officer, director, agent, consultant
or independent contractor of the Company or any of its subsidiaries or
affiliates, provided, however, that a general solicitation of the public for
employment (and any hiring pursuant thereto) shall not constitute a solicitation
hereunder so long as such general solicitation is not designed to target, or
does not have the effect of targeting, any employee, officer, director, agent,
consultant or independent contractor of the Company or any of its subsidiaries
or affiliates, provided, further, that the hiring, solicitation or engagement
(i.e., on a non-exclusive basis) of third-party professional advisors (e.g., law
firms, accountancies) shall not constitute recruitment hereunder and (ii) that
Executive will not convey any Confidential Information or trade secrets about
any employees, officers, directors, agents, consultants and independent
contractors of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of Executive’s duties hereunder.

(d)         NON-SOLICITATION OF CUSTOMERS, SUPPLIERS, PARTNERS. During the
Restricted Period, Executive shall not, without the prior written consent of the
Company, directly or indirectly, solicit, attempt to do business with, or do
business with any customers of, suppliers (including providers of travel
inventory) to, business partners of or business affiliates of the Company or any
of its subsidiaries or affiliates (collectively, “Trade Relationships”) on
behalf of any entity engaged in a Competitive Activity, or encourage (regardless
of who initiates the contact) any Trade Relationship to use the services of any
competitor of the Company or its subsidiaries or affiliates, or encourage any
Trade Relationship to change its relationship with the Company or its
subsidiaries or affiliates.

(e)         PROPRIETARY RIGHTS; ASSIGNMENT. All Executive Developments (as
defined below) shall be made for hire by Executive for the Company or any of its
subsidiaries or affiliates. “Executive Developments” means any idea, discovery,
invention, design, method, technique, improvement, enhancement, development,
computer program, machine, algorithm or other work or authorship, in each case,
(i) that (A) relates to the business or operations of the Company or any of its
subsidiaries or affiliates, or (B) results from or is suggested by any
undertaking assigned to Executive or work performed by Executive for or on
behalf of the Company or any of its subsidiaries or affiliates, whether created
alone or with others, during or after working hours and (ii) that is conceived
or developed during the Term. All Confidential Information and all Executive
Developments shall remain the sole property

7

--------------------------------------------------------------------------------

 

of the Company or any of its subsidiaries or affiliates. Executive shall acquire
no proprietary interest in any Confidential Information or Executive
Developments developed or acquired during the Term. To the extent Executive may,
by operation of law or otherwise, acquire any right, title or interest in or to
any Confidential Information or Executive Development, Executive hereby assigns
to the Company all such proprietary rights. Executive shall, both during and
after the Term, upon the Company’s request, promptly execute and deliver to the
Company all such assignments, certificates and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its reasonable
discretion deem necessary or desirable to evidence, establish, maintain,
perfect, enforce or defend the Company’s rights in Confidential Information and
Executive Developments.

(f)         COMPLIANCE WITH POLICIES AND PROCEDURES. During the Term, Executive
shall adhere to the policies and standards of professionalism set forth in the
Company’s Policies and Procedures as they may exist from time to time.

(g)         REMEDIES FOR BREACH. Executive expressly agrees and understands that
Executive will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have 30 days from receipt of
Executive’s notice to cure any such breach. Executive expressly agrees and
understands that the remedy at law for any breach by Executive of this Section 2
will be inadequate and that damages flowing from such breach are not usually
susceptible to being measured in monetary terms. Accordingly, it is acknowledged
that upon Executive’s violation of any provision of this Section 2 the Company
shall be entitled to obtain from any court of competent jurisdiction immediate
injunctive relief and obtain a temporary order restraining any threatened or
further breach as well as an equitable accounting of all profits or benefits
arising out of such violation. Nothing in this Section 2 shall be deemed to
limit the Company’s remedies at law or in equity for any breach by Executive of
any of the provisions of this Section 2, which may be pursued by or available to
the Company.

(h)         SURVIVAL OF PROVISIONS. The obligations contained in this Section 2
shall, to the extent provided in this Section 2, survive the termination or
expiration of Executive’s employment with the Company and, as applicable, shall
be fully enforceable thereafter in accordance with the terms of this Agreement.
If it is determined by a court of competent jurisdiction in any state that any
restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

3.         MERGER.  This Agreement constitutes the entire agreement between the
parties and terminates and supersedes any and all prior agreements and
understandings (whether written or oral) between the parties with respect to the
subject matter of this Agreement. Executive acknowledges and agrees that neither
the Company nor anyone acting on its behalf has made, and is not making, and in
executing this Agreement, Executive has not relied upon, any representations,
promises or inducements except to the extent the same is expressly set forth in
this Agreement. All Stock Option Agreements and Restricted Stock Unit Agreements
between Executive and the Company survive and are hereby incorporated by
reference into this Agreement.

4.         ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature and
none of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder, provided that,
in the event of a transfer of Executive to any entity affiliated with the
Company and/or the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and all references herein to the “Company” shall refer to
such successor, provided, further, that Executive’s estate and duly appointed
representative thereof shall succeed to all of Executive’s rights hereunder upon
Executive’s death and that Executive’s duly appointed representative shall
succeed to all of Executive’s rights upon Executive’s Disability.

5.         WITHHOLDING. The Company shall make such deductions and withhold such
amounts from each payment and benefit made or provided to Executive hereunder,
as may be required from time to time by applicable law, governmental regulation
or order.

6.         HEADING REFERENCES. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. References to “this Agreement” or the use of
the term “hereof” shall refer to these Standard Terms and Conditions and the
Employment Agreement attached hereto, taken as a whole.

7.         WAIVER; MODIFICATION. Failure to insist upon strict compliance with
any of the terms, covenants, or conditions hereof shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of,
or failure to insist upon strict compliance with, any right or power hereunder
at any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect, or extended beyond expiration of the Term (regardless of continued
employment), except by a writing executed by each party hereto.  Notwithstanding
anything to the contrary herein, neither the assignment of Executive to a
different Reporting Officer due to a reorganization or an internal

8

--------------------------------------------------------------------------------

 

restructuring of the Company or its affiliated companies nor a change in the
title of the Reporting Officer shall constitute a modification or a breach of
this Agreement.  

8.         SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

ACKNOWLEDGED AND AGREED AS OF THE EFFECTIVE DATE:

 

TRIPADVISOR LLC

 

By:

 

/s/ Stephen Kaufer

Title:

 

CEO and President

 

/s/ Seth Kalvert

Seth Kalvert

 

9